PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of February 28, 2006, the Court has determined that the order does not constitute a final order of dismissal. Specifically, although the order grants motions to dismiss with regard to defendants Elmer Goff and AIG Insurance, the lower tribunal has not yet dismissed them as parties to the action. See generally Benton v. Moore, 655 So.2d 1272, 1273 (Fla. 1st DCA 1995). Furthermore, the remainder of the order on appeal merely contains interlocutory rulings not yet ripe for appellate review. See, e.g., Pagenet, Inc. v. Dep’t of Revenue, 843 So.2d 1027 (Fla. 1st DCA 2003). Accordingly, the appeal is hereby dismissed for lack of jurisdiction. In light of the dismissal, the appellant’s Motions for Enlargement of Time to Submit Brief, filed on March 3, 2006, and April 24, 2006, are denied as moot.
ALLEN, WOLF, and WEBSTER, JJ., concur.